DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/14/2019.  Claims 1-23 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 12/29/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Babich (US 2016/0197559) in view of Cohen (US 2010/0034253).
Regarding claim 1, in accordance with Babich reference entirety, Babich teaches a method (Fig. 1 and Abstract and thereinafter), comprising: 
	receiving (132) a signal (124) over a primary communication channel (104) (Fig. 1; para [0023]: “Low latency connection 104 may be configured to transmit data using electromagnetic waves 124 passing through free space via skywave propagation. Electromagnetic waves 124 may be generated by a transmitter in first communication node 112, passed along a transmission line 136 to an antenna 128. Waves 124 may be radiated by antenna 128 encountering an ionized portion of the atmosphere 120. This radiated electromagnetic energy may then be refracted by the ionized portion of the atmosphere 120 causing waves 124 to redirect toward earth. Waves 124 may be received by a receiving antenna 132 coupled to second communications node 116 by transmission line 140. As illustrated in FIG. 1, a transmitting communication node may use skywave propagation to transmit electromagnetic energy long distances across the earth surface without the need of one or more transmission lines to carry the electromagnetic energy.”); 
	receiving (132) at least a representative copy of the signal (data) over a backend communication channel (108) (Fig. 1; para [0024]: “Data may also be transmitted between communications nodes 112 and 116 using a high latency communication link 108.As illustrated in FIG.1, high latency communication link 108 may be implemented using a transmission line 144 passing through the earth, which may include passing under or through an ocean or other body of water.”); and 
	equalizing the primary communication channel with a first equalizer by comparing the signal with the representative copy.”  However, such limitation lacks thereof from Babich’s reference is well-known in the art and taught by Cohen.
	In an analogous art in the same field of endeavor, Cohen teaches an apparatus including an equalizer for improved reception (Cohen; Abstract and thereinafter) comprising, among other things, the limitation of “equalizing the primary communication channel with a first equalizer by comparing the signal with the representative copy” (Cohen; claim 5: “The apparatus of claim 1, wherein the one or more multi-path signals include a pre-multi-path signal and a post-multi-path signal, and wherein the pre-multi-path signal has a predefined temporal characteristic that occurs prior to a predefined temporal characteristic of the signal and the post-multi-path signal has a predefined temporal characteristic that occurs after the predefined temporal characteristic of the signal.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention.  A motivation for doing so would be to improve receivers that can reliably detect desired signals in the presence of multi-path signals (Cohen; para ]0006] and thereinafter).
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches establishing a best case performance of the equalizer by delaying the signal by a delay during the equalizing (Cohen; para [0029]: “the equalizer may include a plurality of cascaded maximum-likelihood detectors and an adjustable delay unit.” Or para [0030]: “The equalizer and the adjustable delay unit may be adapted in accordance with the one or more multi-path signals, a length of a path memory in at least one of the two maximum likelihood detectors, and/or at least one channel characteristic of the communication channel (such as an impulse response, a step response and/or a transfer function.”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer 
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches wherein the primary communication channel includes a high frequency radio channel  (Babich; Fig. 1; para [0023]: “Low latency connection 104 may be configured to transmit data using electromagnetic waves 124 passing through free space via skywave propagation. Electromagnetic waves 124 may be generated by a transmitter in first communication node 112, passed along a transmission line 136 to an antenna 128. Waves 124 may be radiated by antenna 128 encountering an ionized portion of the atmosphere 120. This radiated electromagnetic energy may then be refracted by the ionized portion of the atmosphere 120 causing waves 124 to redirect toward earth. Waves 124 may be received by a receiving antenna 132 coupled to second communications node 116 by transmission line 140. As illustrated in FIG. 1, a transmitting communication node may use skywave propagation to transmit electromagnetic energy long distances across the earth surface without the need of one or more transmission lines to carry the electromagnetic energy.” Or para [0039]: “link A is a low latency/low bandwidth communication carrying triggering signals and is implemented as discussed herein using HF radio wave propagated via skywave propagation.)
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches wherein the primary communication channel (104) includes a low bandwidth, low latency communication link (124) (Babich; para [0026]: “Using skywave propagation, low latency communication link 104 transmits electromagnetic waves 124 … allowing the low latency, low bandwidth signals 124 to cover distances … non-skywave propagation. Or para [0039]: “link A is a low latency/low bandwidth communication carrying triggering signals and is implemented as discussed herein using HF radio wave propagated via skywave propagation.”). 
	Regarding claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches wherein the backend communication channel includes a fiber optic network (144) (Babich; para [0035]: “communication network 836 may transmit and receive data over optical fibers or other transmission lines running along the earth similar to transmission lines 144 illustrated in previous figures.” Also see para [0039]). 
	Regarding claim 6, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches wherein the representative copy includes an exact copy of the signal (command data 820 or triggering data from 840) (Babich; paras [0035] to [0036] discloses same command data 820 or triggering data from 840 may be passed to a receiver over antenna 128 as well as network interface 836 of Fig. 8.  In addition, in para [0005], it is also disclosed “the low latency/low bandwidth communications link uses radio waves to transmit data in concert with the higher latency/high bandwidth communications link which may be a packet switched network operating over fiber optic cables.”). 
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches wherein the representative copy includes characteristic information of the signal (command data 820 or triggering data from 840) (Babich; paras [0035] to [0036] discloses same command data 820 or triggering data from 840 may be passed to a receiver over antenna 128 as well as network interface 836 of Fig. 8.). 
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches determining a timing performance for the primary communication channel (Babich; para [0086]: “Data bandwidth … performance characteristics according to … in hertz.”). 
	Regarding claim 9, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches wherein the timing performance includes a minimum time delay (Babich; paras [0131] to [0144], latencies are discussed to include “Low Latency.”) 
	Regarding claim 10, in addition to features recited in base claim 9 (see rationales discussed above), Babich in view of Cohen also teaches determining the minimum time delay at least based on a nature of the primary channel   (Babich; paras [0131] to [0144], latencies are discussed to include “Low Latency.” At the same paragraphs, it is also discussed “With respect to delays caused by the propagation of electromagnetic energy following a particular propagation path, latency can be categorized as follows” using the equation 1).
	Regarding claim 11, in addition to features recited in base claim 10 (see rationales discussed above), Babich in view of Cohen also teaches changing to a higher modulation format when the nature of the primary channel is benign (fail) (Babich; para [0043] and thereinafter, it is disclosed redundancy is provided so that if triggering or command data fails to be transmitted or received.  It is inherent that changing to a higher modulation format is encompassed in the redundancy discussed thereat because the data 1116, 1117, 1117 and the triggering signals 1112, 1113, 1114 are transmitted using both low latency link A and high latency link B discussed thereinafter). 
	Regarding claim 12, in addition to features recited in base claim 9 (see rationales discussed above), Babich in view of Cohen also teaches determining the minimum time delay based on jitter of a financial market (Babich; para [0053]: “One example of command data is a collection of one or more trades to be executed by financial exchanges.”  In addition, para [0122]: “Financial instrument” is also discussed.  Furthermore, paras [0131] to [0144], latencies are discussed to include “Low Latency.” At the same paragraphs, it is also discussed “With respect to delays caused by the propagation of electromagnetic energy following a particular propagation path, latency can be categorized as follows” using the equation 1.  It is thereinafter inherent that the disclosures encompasses the determined latency of the command data over the network is based on jitter of a financial market (Financial Instrument)). 
	Regarding claim 13, in addition to features recited in base claim 12 (see rationales discussed above), Babich in view of Cohen also teaches wherein the financial market includes a high frequency trading system (Babich; para [0122]: “Financial instrument” generally refers to a tradable asset of any kind … stock … any sort of derivative.”). 
	Regarding claim 14, in addition to features recited in base claim 8 (see rationales discussed above), Babich in view of Cohen also teaches converging a second equalizer (116-2) with the first equalizer (116-1) (Cohen; Fig. 1; elements 116-1 and 116-2 and para [0033]: “The first equalizer 116-1 and/or the second equalizer 116-2 may be configured, adjusted and/or adapted based on control signals 122 provided by control logic 120. The configuring, adjusting and/or adapting may be performed intermittently, continuously, and/or routinely (for example, after a pre-determined time interval since a previous update of register settings in the first equalizer 116-1 and/or the second equalizer 116-2). The control signals may be based on channel impulse response logic 124 and/or an output from the second equalizer 116-2, such as the digital output 118.”
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 15, in addition to features recited in base claim 14 (see rationales discussed above), Babich in view of Cohen also teaches wherein the second equalizer (116-2) is identical to the first equalizer (116-1) (Cohen; Fig. 1; elements 116-1 and 116-2 and para [0033]: “The first equalizer 116-1 and/or the second equalizer 116-2 may be configured, adjusted and/or adapted based on control signals 122 provided by control logic 120. The configuring, adjusting and/or adapting may be performed intermittently, continuously, and/or routinely (for example, after a pre-determined time interval since a previous update of register settings in the first equalizer 116-1 and/or the second equalizer 116-2). The control signals may be based on channel impulse response logic 124 and/or an output from the second equalizer 116-2, such as the digital output 118.”  In addition, para [0037] and thereinafter and in reference to Fig. 2; equalizers 116-1 and 116-2 are further elaborated and illustrated are identical equalizers).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 16, in addition to features recited in base claim 15 (see rationales discussed above), Babich in view of Cohen also teaches wherein the converging occurs in response to the second equalizer at least satisfying the timing performance (Cohen; para [0034]: “The channel impulse response logic 124 may determine one or more channel characteristics of the communication 108 .. using a training sequence (such as a synchronization sequence …  by the receiver 114.”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 17, in addition to features recited in base claim 15 (see rationales discussed above), Babich in view of Cohen also teaches wherein the converging occurs in response to the signal not being additionally delayed (Cohen; para [0010]:  “Signal reception may be improved by reducing or eliminating interference due to the one or more multi-path signals.” In addition, para [0042]: “the delay of the adjustable delay unit 220 … reduce and/or eliminate degradation in reception associated with such interference signals … post-multi-path signals(s)”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 18, in addition to features recited in base claim 14 (see rationales discussed above), Babich in view of Cohen also teaches converging tap values of the first equalizer (116-1) and the second equalizer (116-2) (Cohen; para [0047], numbers of taps in equalizers 216 and 224 of equalizers are discussed.  Moreover, Fig. 4 and para [0051], digital filter 400 having taps and delays used in the equalizers in the receiver 200 of Fig. 2 are also discussed).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 19, in addition to features recited in base claim 18 (see rationales discussed above), Babich in view of Cohen also teaches combining the tap values of the first equalizer (116-1) and the second equalizer (116-2) to create a metric (coefficients) (Cohen; para [0047], numbers of tabs in equalizers 216 and 224 of equalizers are discussed to include “settings of coefficients in the decision feedback equalizer 216, the decision feed forward equalizer 224 and /or the feed forward equalizer 212 may be adjusted using systematic relaxation.”.  Moreover, Fig. 4 and para [0051], digital filter 400 having tabs and delays used in the equalizers in the receiver 200 of Fig. 2 are also discussed).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 20, in addition to features recited in base claim 19 (see rationales discussed above), Babich in view of Cohen also teaches selecting a modulation and coding method based on the metric (coefficients) (Cohen; para [0047]: “Updates of the coefficients may be performed for each symbol in the data, or after a time interval corresponding to 100, 200, 400 or 800 symbols.”  In addition, para [0031]: “The signal may include data (such as audio and/or video information) corresponding to digital television.  The bits or groups of two or more bits in the data may be modulated using an 8-VSB modulation technique, such as ATSC 8-VSB (A/53C), or another modulation technique. Such modulated data bits or groups of bits are referred to as symbols.”). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer 
	Regarding claim 21, in addition to features recited in base claim 20 (see rationales discussed above), Babich in view of Cohen also teaches indexing the modulation and coding method based on the metric (coefficients) (Cohen; para [0047]: “Updates of the coefficients may be performed for each symbol in the data, or after a time interval corresponding to 100, 200, 400 or 800 symbols.”  In addition, para [0031]: “The signal may include data (such as audio and/or video information) corresponding to digital television.  The bits or groups of two or more bits in the data may be modulated using an 8-VSB modulation technique, such as ATSC 8-VSB (A/53C), or another modulation technique. Such modulated data bits or groups of bits are referred to as symbols.”). 
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 22, in addition to features recited in base claim 1 (see rationales discussed above), Babich in view of Cohen also teaches reducing a time domain for the first equalizer by evaluating an effect of removing feed forward delay stages (Cohen; para [0047]: “the adjustable delay unit 220 is a variable depth first-in first-out (FIFO) memory.  The adjustable delay unit 220 may be able to accommodate delay up to 70 μs.  The decision feedback equalizer 216 and decision feed forward equalizer 224 may be time-domain finite impulse response filters having 576 taps.  The feed forward equalizer 212 may be time-domain finite impulse response filters having 768 taps.  Setting of coefficients in the decision feedback equalizer … under relaxation.”).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention for the same rationales as discussed above.
Regarding claim 23, in accordance with Babich reference entirety, Babich teaches a method (Fig. 1 and Abstract and thereinafter), comprising: 
	receiving (132) a signal (124) over a primary communication channel (104) (Fig. 1; para [0023]: “Low latency connection 104 may be configured to transmit data using electromagnetic waves 124 passing through free space via skywave propagation. Electromagnetic waves 124 may be generated by a transmitter in first communication node 112, passed along a transmission line 136 to an antenna 128. Waves 124 may be radiated by antenna 128 encountering an ionized portion of the atmosphere 120. This radiated electromagnetic energy may then be refracted by the ionized portion of the atmosphere 120 causing waves 124 to redirect toward earth. Waves 124 may be received by a receiving antenna 132 coupled to second communications node 116 by transmission line 140. As illustrated in FIG. 1, a transmitting communication node may use skywave propagation to transmit electromagnetic energy long distances across the earth surface without the need of one or more transmission lines to carry the electromagnetic energy.”); 
	receiving (132) at least a representative copy of the signal (data) over a backend communication channel (108) (Fig. 1; para [0024]: “Data may also be transmitted between communications nodes 112 and 116 using a high latency communication link 108.As illustrated in FIG.1, high latency communication link 108 may be implemented using a transmission line 144 passing through the earth, which may include passing under or through an ocean or other body of water.”); and 
	reducing a time domain for an equalizer by evaluating an effect of removing feed forward delay stages.”  However, such limitation lacks thereof from Babich’s reference is well-known in the art and taught by Cohen.
	In an analogous art in the same field of endeavor, Cohen teaches an apparatus including an equalizer for improved reception (Cohen; Abstract and thereinafter) comprising, among other things, the limitation of “equalizing the primary communication channel with a first equalizer by comparing the signal with the representative copy” (Cohen; para [0047]: “the adjustable delay unit 220 is a variable depth first-in first-out (FIFO) memory.  The adjustable delay unit 220 may be able to accommodate delay up to 70 μs.  The decision feedback equalizer 216 and decision feed forward equalizer 224 may be time-domain finite impulse response filters having 576 taps.  The feed forward equalizer 212 may be time-domain finite impulse response filters having 768 taps.  Setting of coefficients in the decision feedback equalizer … under relaxation.”  In addition; claim 5: “The apparatus of claim 1, wherein the one or more multi-path signals include a pre-multi-path signal and a post-multi-path signal, and wherein the pre-multi-path signal has a predefined temporal characteristic that occurs prior to a predefined temporal characteristic of the signal and the post-multi-path signal has a predefined temporal characteristic that occurs after the predefined temporal characteristic of the signal.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Cohen’s equalizing technique or equalizer into Babich’s method to arrive the claimed invention.  A motivation for doing so would be to improve receivers that can reliably detect desired signals in the presence of multi-path signals (Cohen; para ]0006] and thereinafter).

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babich (US 9,941,950).
Babich (WO 2016/094392).









Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 19, 2021